 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   SHAUNTE LAMONT JOHNSON,                     Case No. ED CV 17-02076 CJC
     SR.,                                                  (RAO)
12
                         Petitioner,
13
            v.                                   ORDER ACCEPTING FINDINGS,
14                                               CONCLUSIONS, AND
     JOE A. LIZARRAGA, Warden,                   RECOMMENDATIONS OF
15                                               UNITED STATES MAGISTRATE
                         Respondent.             JUDGE
16

17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18
     records and files herein, and the Magistrate Judge’s Report and Recommendation.
19
     The Court has further engaged in a de novo review of those portions of the Report
20
     and Recommendation issued on December 10, 2018, to which Petitioner has
21
     objected. The Court hereby accepts and adopts the findings, conclusions, and
22
     recommendations of the Magistrate Judge.
23
           IT IS ORDERED that the Petition is denied, and Judgment shall be entered
24
     dismissing this action with prejudice.
25
     DATED: January 9, 2019
26

27                                            CORMAC J. CARNEY
                                              UNITED STATES DISTRICT JUDGE
28
